TERRENCE LEON HOLMES                                                       FILED IN
                                    ATTORNEY AT LAW                   1st COURT OF APPEALS
                                          455 Milam Street                HOUSTON, TEXAS
                                   Beaumont, Texas 77701-4914
                                                                      10/5/2015 5:12:49 PM
                                        Tel (409) 832-6041
                                        Fax (409) 832-6078            CHRISTOPHER A. PRINE
                                                                              Clerk
                                  Email: terrencelholmes@aol.com


October 5, 2015


LEGAL MAIL
First Court of Appeals
c/o CHRISTOPHER A. PRINE
301 Fannin Street
Houston, TX 77002-2066


       RE:     EARL WILMORE vs THE STATE OF TEXAS
                    APPEAL NO:      01-15-00027-CR
                    TRIAL CT. NO:   13-17241


Dear MR. PRINE,

Attached please find a copy of the certified letter mailed to appellant on June 8, 2015 which
enclosed a copy of the clerk’s record and reporter’s record.

Also, attached is the USPS tracking for that certified mailing.


Thank you for your time and attention in this matter.


Sincerely,

/s/Terrence Leon Holmes
Terrence Leon Holmes
Attorney at Law

TLH/mbj

Attachment